                                      1   JAMES R. TENERO            (SBN 201023)
                                          SELMAN BREITMAN LLP
                                      2   33 New Montgomery, Sixth Floor
                                          San Francisco, CA 94105-4537
                                      3   Telephone     :     415.979.0400
                                          Facsimile     :     415.979.2099
                                      4   Email         :     jtenero@selmanlaw.com
                                      5   SHERYL W. LEICHENGER (SBN 161688)
                                          SELMAN BREITMAN LLP
                                      6   11766 Wilshire Boulevard, Sixth Floor
                                          Los Angeles, CA 90025-6538
                                      7   Telephone     :     310.445.0822
                                          Facsimile     :     310.473.2525
                                      8   Email         :     sleichenger@selmanlaw.com
                                      9   Attorneys for Defendant
                                          EVEREST NATIONAL INSURANCE COMPANY
                                     10
                                                                         UNITED STATES DISTRICT COURT
   LLP




                                     11
                                                            EASTERN DISTRICT OF CALIFORNIA-SACRAMENTO
                                     12
Selman Breitman
                  ATTORNEYS AT LAW




                                     13
                                          COUNTY OF SACRAMENTO,                               Case No. 2:19-CV-00263-MCE-DB
                                     14
                                                        Plaintiff,                            ORDER GRANTING EVEREST
                                     15                                                       NATIONAL INSURANCE COMPANY’S
                                                 v.                                           REQUEST TO SEAL DOCUMENTS
                                     16
                                          EVEREST NATIONAL INSURANCE
                                     17   COMPANY,                                            Action Filed:   02/11/2019

                                     18                 Defendant.

                                     19

                                     20          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                     21          Defendant, Everest National Insurance Company (“Everest National”), through its counsel
                                     22   of record, James R. Tenero of Selman Breitman LLP, submitted to this Court a Request to Seal the
                                     23   following documents:
                                     24          (1)    Exhibit No. 23 to the Index of Exhibits filed in support of Everest National’s
                                     25                 Opposition to County of Sacramento’s Motion for Partial Summary Judgment, in
                                     26                 its entirety (attached hereto as Exhibit A);
                                     27          (2)    Exhibit No. 42 to the Randy Rendig Deposition Transcript which is attached as
                                     28
                                                                                          1
                                                                     ORDER GRANTING EVEREST NATIONAL’S REQUEST TO SEAL DOCUMENTS
                                                                                                       -CASE NO. 2:19-cv-00263-MCE-DB
3062 45344 4815-9892-7330 .v1
                                      1         Exhibit No. 35 to the Index of Exhibit filed in support of Everest National’s
                                      2         Opposition to County of Sacramento’s Motion for Partial Summary Judgment, in
                                      3         its entirety (attached hereto as Exhibit B);
                                      4   (3)   Exhibit No. 44 to the Randy Rendig Deposition Transcript which is attached as
                                      5         Exhibit No. 35 to the Index of Exhibit filed in support of Everest National’s
                                      6         Opposition to County of Sacramento’s Motion for Partial Summary Judgment, in
                                      7         its entirety (attached hereto as Exhibit C);
                                      8   (4)   Exhibit No. 45 to the Randy Rendig Deposition Transcript which is attached as
                                      9         Exhibit No. 35 to the Index of Exhibit filed in support of Everest National’s
                                     10         Opposition to County of Sacramento’s Motion for Partial Summary Judgment, in
   LLP




                                     11         its entirety (attached hereto as Exhibit D);
                                     12   (5)   Exhibit No. 54 to the Randy Rendig Deposition Transcript which is attached as
Selman Breitman
                  ATTORNEYS AT LAW




                                     13         Exhibit No. 35 to the Index of Exhibit filed in support of Everest National’s
                                     14         Opposition to County of Sacramento’s Motion for Partial Summary Judgment, in
                                     15         its entirety (attached hereto as Exhibit E);
                                     16   (6)   Exhibit No. 55 to the Randy Rendig Deposition Transcript which is attached as
                                     17         Exhibit No. 35 to the Index of Exhibit filed in support of Everest National’s
                                     18         Opposition to County of Sacramento’s Motion for Partial Summary Judgment, in
                                     19         its entirety (attached hereto as Exhibit F);
                                     20   (7)   Exhibit No. 56 to the Randy Rendig Deposition Transcript which is attached as
                                     21         Exhibit No. 35 to the Index of Exhibit filed in support of Everest National’s
                                     22         Opposition to County of Sacramento’s Motion for Partial Summary Judgment, in
                                     23         its entirety (attached hereto as Exhibit G);
                                     24   (8)   Exhibit No. 58 to the Randy Rendig Deposition Transcript which is attached as
                                     25         Exhibit No. 35 to the Index of Exhibit filed in support of Everest National’s
                                     26         Opposition to County of Sacramento’s Motion for Partial Summary Judgment, in
                                     27         its entirety (attached hereto as Exhibit H);
                                     28
                                                                                   2
                                                         ORDER GRANTING EVEREST NATIONAL’S REQUEST TO SEAL DOCUMENTS
                                                                                            CASE NO. 2:19-cv-00263-MCE-DB
3062 45344 4815-9892-7330 .v1
                                      1          (9)     Exhibit No. 1 to the Affidavit of Tracie Keillor filed in support of Everest
                                      2                  National’s Opposition to County of Sacramento’s Motion for Partial Summary
                                      3                  Judgment, in its entirety (attached hereto as Exhibit I);
                                      4          (10)    Exhibit No. 2 to the Affidavit of Tracie Keillor filed in support of Everest
                                      5                  National’s Opposition to County of Sacramento’s Motion for Partial Summary
                                      6                  Judgment, in its entirety (attached hereto as Exhibit J);
                                      7          (11)    Exhibit No. 3 to the Affidavit of Tracie Keillor filed in support of Everest
                                      8                  National’s Opposition to County of Sacramento’s Motion for Partial Summary
                                      9                  Judgment, in its entirety (attached hereto as Exhibit K).
                                     10          Exhibit No. 23 to the Index of Exhibits, Exhibit Nos. 42, 44, 45, 54, 55, 56 and 58 to the
   LLP




                                     11   Randy Rendig Deposition Transcript, which is Exhibit No. 35 to the Index of Exhibits, and Exhibit
                                     12   Nos. 1, 2 and 3 to the Tracie Keillor Affidavit were all filed by Everest National in support of its
Selman Breitman
                  ATTORNEYS AT LAW




                                     13   Opposition to the County of Sacramento’s Motion for Partial Summary Judgment. The Request
                                     14   to Seal Exhibit No. 23 to the Index of Exhibits was made on the grounds that the documents to be
                                     15   sealed contain confidential settlement information which is subject to the Stipulated Protective
                                     16   Order entered by the Court on February 24, 2020. The Request to Seal Exhibit Nos. 42, 44, 45,
                                     17   54, 55, 56 and 58 to the Randy Rendig Deposition Transcript, which is Exhibit No. 35 to the Index
                                     18   of Exhibits, was made on the grounds that the documents to be sealed contain attorney-client
                                     19   privilege and/or confidential settlement information which is subject to the Stipulated Protective
                                     20   Order entered by the Court on February 24, 2020. The Request to Seal Exhibit Nos. 1, 2 and 3 to
                                     21   the Tracie Keillor Affidavit was made on the grounds that the documents to be sealed contain
                                     22   confidential tax information and were produced to Everest National on condition that they be filed
                                     23   under seal.
                                     24          The documents which are the subject of this Request to Seal contain privileged and/or
                                     25   inherently confidential information and should not be available on the public record. This request
                                     26   is narrowly tailored to seal only that material for which there is a compelling reason to seal which
                                     27   has been established.
                                     28
                                                                                           3
                                                                  ORDER GRANTING EVEREST NATIONAL’S REQUEST TO SEAL DOCUMENTS
                                                                                                     CASE NO. 2:19-cv-00263-MCE-DB
3062 45344 4815-9892-7330 .v1
                                      1   Accordingly, IT IS HEREBY ORDERED AS FOLLOWS:
                                      2   1.   Exhibit No. 23 to the Index of Exhibits filed in support of Everest National’s
                                      3        Opposition to County of Sacramento’s Motion for Partial Summary Judgment, is
                                      4        hereby ordered sealed for one year from the date of this order;
                                      5   2.   Exhibit No. 42 to the Randy Rendig Deposition Transcript which is attached as
                                      6        Exhibit No. 35 to the Index of Exhibit filed in support of Everest National’s
                                      7        Opposition to County of Sacramento’s Motion for Partial Summary Judgment, is
                                      8        hereby ordered sealed for one year from the date of this order;
                                      9   3.   Exhibit No. 44 to the Randy Rendig Deposition Transcript which is attached as
                                     10        Exhibit No. 35 to the Index of Exhibit filed in support of Everest National’s
   LLP




                                     11        Opposition to County of Sacramento’s Motion for Partial Summary Judgment, is
                                     12        hereby ordered sealed for one year from the date of this order;
Selman Breitman
                  ATTORNEYS AT LAW




                                     13   4.   Exhibit No. 45 to the Randy Rendig Deposition Transcript which is attached as
                                     14        Exhibit No. 35 to the Index of Exhibit filed in support of Everest National’s
                                     15        Opposition to County of Sacramento’s Motion for Partial Summary Judgment, is
                                     16        hereby ordered sealed for one year from the date of this order;
                                     17   5.   Exhibit No. 54 to the Randy Rendig Deposition Transcript which is attached as
                                     18        Exhibit No. 35 to the Index of Exhibit filed in support of Everest National’s
                                     19        Opposition to County of Sacramento’s Motion for Partial Summary Judgment, is
                                     20        hereby ordered sealed for one year from the date of this order;
                                     21   6.   Exhibit No. 55 to the Randy Rendig Deposition Transcript which is attached as
                                     22        Exhibit No. 35 to the Index of Exhibit filed in support of Everest National’s
                                     23        Opposition to County of Sacramento’s Motion for Partial Summary Judgment, is
                                     24        hereby ordered sealed for one year from the date of this order;
                                     25   7.   Exhibit No. 56 to the Randy Rendig Deposition Transcript which is attached as
                                     26        Exhibit No. 35 to the Index of Exhibit filed in support of Everest National’s
                                     27        Opposition to County of Sacramento’s Motion for Partial Summary Judgment, is
                                     28
                                                                                4
                                                       ORDER GRANTING EVEREST NATIONAL’S REQUEST TO SEAL DOCUMENTS
                                                                                          CASE NO. 2:19-cv-00263-MCE-DB
3062 45344 4815-9892-7330 .v1
                                      1                hereby ordered sealed for one year from the date of this order;
                                      2         8.     Exhibit No. 58 to the Randy Rendig Deposition Transcript which is attached as
                                      3                Exhibit No. 35 to the Index of Exhibit filed in support of Everest National’s
                                      4                Opposition to County of Sacramento’s Motion for Partial Summary Judgment, is
                                      5                hereby ordered sealed for one year from the date of this order;
                                      6         9.     Exhibit No. 1 to the Affidavit of Tracie Keillor filed in support of Everest
                                      7                National’s Opposition to County of Sacramento’s Motion for Partial Summary
                                      8                Judgment, is hereby ordered sealed for one year from the date of this order;
                                      9         10.    Exhibit No. 2 to the Affidavit of Tracie Keillor filed in support of Everest
                                     10                National’s Opposition to County of Sacramento’s Motion for Partial Summary
   LLP




                                     11                Judgment, is hereby ordered sealed for one year from the date of this order;
                                     12         11.    Exhibit No. 3 to the Affidavit of Tracie Keillor filed in support of Everest
Selman Breitman
                  ATTORNEYS AT LAW




                                     13                National’s Opposition to County of Sacramento’s Motion for Partial Summary
                                     14                Judgment, is hereby ordered sealed for one year from the date of this order;
                                     15         12.    Electronic access to the above sealed documents shall be limited to the counsel for
                                     16                County of Sacramento and counsel for Everest National, in addition to the court
                                     17                and authorized court personnel. The parties are free to seek extension of this seal
                                     18                order as the unsealing date approaches.
                                     19         IT IS SO ORDERED:
                                     20   Dated: May 4, 2021
                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                                        5
                                                               ORDER GRANTING EVEREST NATIONAL’S REQUEST TO SEAL DOCUMENTS
                                                                                                  CASE NO. 2:19-cv-00263-MCE-DB
3062 45344 4815-9892-7330 .v1
